Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 16, 2018

The Court of Appeals hereby passes the following order:

A19A0667. CHAD HARGREAVES v. THE STATE.

      Following a jury trial, Chad Hargreaves was convicted of five counts of
molestation and a single count each of aggravated sodomy and aggravated child
molestation. The trial court sentenced him to a total term of life imprisonment. We
affirmed his convictions in an unpublished opinion. See Hargreaves v. State, Case
No. A18A0181 (decided May 25, 2018). Hargreaves then filed a pro se “Motion to
Set Aside a Void Indictment,” alleging that his sentence and convictions are void due
to a defective indictment. Specifically, he contended that the State “falsified” the
indictment and failed to follow the proper procedures to obtain a valid charging
document. The trial court denied the motion, and Hargreaves now appeals. We,
however, lack jurisdiction.
      First, Hargreaves’s “Motion to Set Aside a Void Indictment” was, in substance,
a motion to vacate or set aside his convictions, and “a petition to vacate or modify a
judgment of conviction is not an appropriate remedy in a criminal case.” Harper v.
State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009); see also Wright v. State, 277 Ga.
810, 811 (596 SE2d 587) (2004). Any appeal from an order denying or dismissing
such a motion must be dismissed. Harper, 286 Ga. at 218 (2); see also Roberts v.
State, 286 Ga. 532, 532 (690 SE2d 150) (2010). However, an appeal may lie from an
order denying or dismissing a motion to correct a void sentence if the defendant raises
a colorable claim that the sentence is, in fact, void or illegal. Harper, 286 Ga. at 217
(1), n. 1. Hargreaves, however, has not done so. “Motions to vacate a void sentence
generally are limited to claims that – even assuming the existence and validity of the
conviction for which the sentence was imposed – the law does not authorize that
sentence, most typically because it exceeds the most severe punishment for which the
applicable penal statute provides.” von Thomas v. State, 293 Ga. 569, 572 (2) (748
SE2d 446) (2013). When a sentence is within the statutory range of punishment, it
is not void. Jones v. State, 278 Ga. 669, 670 (604 SE2d 483) (2004). Hargreaves does
not contend that his sentence exceeded the statutory range of punishment; instead, he
challenges the validity of his convictions.
       Second, to the extent Hargreaves’s claims concerning the sufficiency of his
indictment could be construed as a motion in arrest of judgment, the motion is
untimely because it was not filed during the term of court at which the judgment was
obtained. See OCGA § 17-9-61 (b); Hammond v. State, 292 Ga. 237, 238 (734 SE2d
396) (2012).
       For the foregoing reasons, Hargreaves’s appeal is hereby DISMISSED for lack
of jurisdiction.

                                        Court of Appeals of the State of Georgia
                                                Clerk’s Office, Atlanta,____________________
                                                                           11/16/2018
                                                I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                                Wi tness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                          , Clerk.